Citation Nr: 9932527	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for residuals of hepatitis C 
and a scar of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from April 1976 to April 1979 
and from October 1980 to October 1986.  By rating action dated in 
June 1996 the Department of Veterans Affairs (VA) Regional Office 
Los Angeles, California, denied entitlement to service connection 
for residuals of hepatitis C.  The veteran appealed from that 
decision.  In June 1997 the veteran testified at a hearing at the 
regional office before a regional office hearing officer.  In an 
August 1997 rating action the regional office denied entitlement 
to service connection for a scar of the veteran's right arm.  The 
veteran appealed from that decision.  In July 1999 the veteran 
testified at a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  During service the veteran was observed on several occasions 
for a microscopic hematuria.  A laboratory study in August 1982 
showed elevated GOT (AST), LDH and gamma GT.  

2.  Hepatitis C was shown on a private liver biopsy in August 
1992.

3.  In an October 1993 statement a private physician indicated 
that, presumably, the veteran had acquired the hepatitis C during 
his military service, possibly from tattoos or from blood 
products if any were given at the time of his arm and leg trauma.  

4.  The veteran's service medical records reflect that he 
sustained a fracture of the right tibia and fibula in December 
1982 as a result of an assault.  On a physical examination in 
April 1984 a 4-inch scar on the right forearm was initially 
reported.  

5.  When the veteran was afforded a VA general medical 
examination in April 1996 a scar was noted on the right forearm.  

6. The veteran's claim for service connection for hepatitis C. is 
plausible.

7.  There is a reasonable probability that the current scar on 
the veteran's right arm is the same scar that was first noted 
during service in 1984.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for service 
connection for residuals of hepatitis C.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The scar on the veteran's right arm was incurred in or 
aggravated during his military service.  38 U.S.C.A. §§ 1131, 
5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reflect that he was 
observed on several occasions in 1981 and 1984 for microscopic 
hematuria.  A laboratory study in August 1982 showed elevated GOT 
(AST), LDH and gamma GT.  

The veteran's service medical records also reflect that he 
sustained fractures of the tibia and fibula in December 1982 in 
an altercation.  He was treated for the fractures from December 
1982 to January 1983 at the Naval Hospital, San Diego.  While 
hospitalized a rod was placed in the right tibia.  When he was 
afforded a physical examination in April 1984 there was a 4-inch 
scar on the right forearm.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1995.  He claimed service connection for 
hepatitis.

The regional office thereafter received a number of private 
medical records and reports by private physicians reflecting 
treatment for various conditions from 1992 to 1995.  When the 
veteran was seen in June 1992 for a several year history of 
malaise, it was indicated that he had sustained a fractured leg 
and lacerated right arm in an altercation in 1982.  A liver 
biopsy in August 1992 showed positive hepatitis C antibody.  

In an October 1993 statement Stanley M. Cohen, M.D., indicated 
that the veteran had been referred for possible interferon for 
his hepatitis C.  It was indicated that he had been diagnosed 
about one year previously with hepatitis C.  The veteran had 
reported a history of many years of intermittent 2 to 3 months of 
malaise, weakness and decreased energy.  It was noted that 
documentation from a naval hospital in August 1982 had shown an 
AST of 163 and an LDH of 263.  A gamma GT at that time was 69 
with a normal range of 11 to 63.  In terms of risk factors, the 
veteran reported matters including positive tattoos.  It was also 
indicated that he had had a lacerated right forearm in 1980 and 
had been treated at a naval hospital.  The veteran was unclear 
whether the repair involved any plasma or blood transfusions.  

In an October 1993 statement, Telfer B. Reynolds, M.D., indicated 
that he had seen the veteran during that month.  He thought that 
another physician's diagnosis of chronic hepatitis C was correct.  
He indicated that, presumably, the veteran had acquired it some 
time during his naval service, possibly from tattoos or from 
blood products, if any were given at the time of arm and leg 
trauma in 1980.  

The veteran was afforded a VA general medical examination in 
April 1996.  The veteran gave a history of a blood transfusion in 
1980.  He also reported problems including fatigue and a swollen 
and tender liver.  Various findings were recorded on physical 
examination including a scar on the right forearm.  A diagnosis 
of presumed hepatitis C was made.  

During the course of the July 1999 Board hearing, the veteran 
indicated that he had sustained a severe laceration of his right 
arm in service and had had surgery requiring blood transfusions.  
He stated that prior to service he had never been diagnosed with 
hepatitis.  He reported that he had experienced fatigue and aches 
and pains throughout the remainder of his service.  He indicated 
that he had had laboratory studies performed and had been 
informed that he was not qualified for his assignment because of 
elevated enzyme levels and blood in the urine.  He confirmed that 
there had not been an actual diagnosis of hepatitis in service.  
He related that he had continued to experience the symptoms of 
hepatitis after service and finally he had just collapsed in 
1991.  He had gone to a family physician and tests had been made.  
He had been informed that he had hepatitis C and was sent to a 
specialist.  He reported that he was currently being treated for 
hepatitis.  

The Board considers the veteran's claim for service connection 
for residuals of hepatitis C  to be well grounded; that is, 
accepting the statements of record as plausible, there is 
evidence of a current disability; of incurrence of the disability 
in service; and a nexus between the inservice condition and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The VA accordingly has a duty to assist the veteran in the 
development of his claim.  

With regard to the veteran's claim for service connection for a 
scar on the right arm, his service medical records reflect such a 
scar and a scar on the right arm was shown on the VA general 
medical examination in April 1996.  The veteran has testified 
that he sustained a severe laceration of his right arm during 
service .  Under the circumstances, the Board believes that the 
evidence of record is adequate to establish that the current scar 
involving the veteran's right arm is the same scar that was noted 
during service.  Accordingly, it follows that entitlement to 
service connection for the scar on the veteran's right arm is 
warranted.  38 U.S.C.A. § 1131.


ORDER

The veteran's claim for service connection for residuals of 
hepatitis C is well grounded.  Entitlement to service connection 
for a scar on the right arm is established.  The appeal is 
granted to the extent indicated.


REMAND

In view of the fact that the Board has found the veteran's claim 
for service connection for residuals of hepatitis C  to be well 
grounded, the VA has a duty to assist him in the development of 
the claim.  In this regard, the Board believes that additional 
medical information would be desirable and the case is REMANDED 
to the regional office for the following action:  

1.  The regional office should contact the 
service department and request copies of the 
complete clinical records of the veteran's 
hospitalization at the Naval Hospital San 
Diego from December 1982 to January 1983.  
Any such records obtained should be included 
with the claims file.

2.  The veteran's records should then be 
reviewed by a specialist in gastrointestinal 
diseases who should express an opinion as to 
whether the veteran's current hepatitis C is 
at least as likely as not to be related to 
his injuries and treatment, including 
transfusions and surgery to insert rods at 
the Naval Hospital San Diego from December 
1982 to January 1983.  If the examiner deems 
a current examination of the veteran to be 
necessary for an informed opinion, such an 
examination should be scheduled for him.

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a supplemental 
statement of the case and be afforded the 
appropriate time in which to respond.  No 
action is required of the veteran unless he 
receives further notice.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran until 
he receives further notice.  


The purpose of this REMAND is to obtain clarifying information.  
The Board intimates no opinion as to the disposition warranted in 
this case pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).



